ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: On January 12, 2000, the respondent was arrested upon suspicion of operating a motor vehicle while intoxicated. On January 20, 2000, she entered a plea of guilty to one count of operating a motor vehicle with a blood alcohol content of 0.10 percent or greater, a Class C misdemean- or. At the time of the arrest, she was *1177serving as a deputy prosecuting attorney for Bartholomew County.
Violations: The respondent violated Ind.Professional Conduct Rule 8.4(d) by engaging in conduct prejudicial to the administration of justice by operating a motor vehicle with a BAC of 0.10 percent or greater while serving as a deputy prosecuting attorney.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.